Exhibit 10.2

 

SEVERANCE AGREEMENT AND RELEASE

 

This Severance Agreement and Release (the “Agreement”) is made and entered into
by and between Valence Technology, Inc. (the “Company”) and Joel Sandahl
(“Sandahl”) as of the Execution Date of this Agreement.

 

1.             Termination.  Sandahl’s employment with the Company is terminated
effective as of October 29, 2008. (‘Separation Date”).

 

2.             Consideration.  Although the Company has no policy or procedure
requiring payment of any severance benefits, the Company agrees to the
following:

 

a)             To pay Sandahl a cash payment equal to three (3) months of his
current base salary, less applicable taxes and withholdings to be made in a lump
sum as outlined in Sandahl’s Employment Offer Letter signed on June 16, 2006
within ten (10) days following the Effective Date of this Agreement;

 

b)            To pay Sandahl an additional cash payment equal to two (2) months
of his current base salary, less applicable taxes and withholdings in lieu of
notice of termination within ten (10) days following the Effective Date of this
Agreement.

 

c)             To pay the monthly premiums at Sandahl’s current coverage level
for group health benefits for a period of five (5) months after the Separation
Date, provided that Sandahl elects to continue such benefits and remains
eligible to receive such benefits in accordance with the applicable provisions
of the Consolidated Budget Reconciliation Act (“COBRA”);

 

d)            To pay Sandahl’s accrued, but unused, vacation within ten
(10) days following the Effective Date of this Agreement.

 

Sandahl acknowledges and agrees that this Consideration fully and satisfactorily
compensates Sandahl for executing and not revoking the Release of Claims set
forth herein.

 

3.             Nondisparagement.  Sandahl and Company agree that neither party
will at any time disparage the other to third parties in any manner likely to be
harmful to the other party, their business reputation, or the personal or
business reputation of its directors, shareholders and/or employees. 
Notwithstanding the prohibition in the preceding sentence, each party shall
respond accurately and fully to any question, inquiry, or request for
information when required by legal process.

 

4.             Company Property.  Sandahl agrees to return to the Company all
the Company’s documents (and all copies thereof) and any and all other Company
property in Sandahl’s possession, custody or control, including, but not limited
to, financial information, customer information, customer lists, employee lists,
Company notes, contracts, drawings, records, business plans and forecasts,
specifications, computer-recorded information, software, tangible property,
credit cards, entry cards, identification badges and keys, and any other
materials of any kind (and all reproductions thereof).  Sandahl will be allowed
to retain possession of his cellular telephone.  Sandahl will also be allowed to
retain possession of his laptop after all Company information has been removed
by IT.

 

5.             Proprietary Information. Sandahl agrees not to use, reproduce, or
disclose to any other person or company, any confidential or proprietary
information of the Company (and all reproductions thereof).

 

6.             Options. Sandahl acknowledges and agrees that, if he desires to
exercise any options that have or will become vested on or before the Separation
Date, Sandahl must do so no later than six (6) 

 

1

--------------------------------------------------------------------------------


 

months following the Separation Date and in accordance with the terms and
provisions of the applicable option agreements.

 

7.             Release of Claims.  For the Consideration set forth in paragraph
2 and the mutual covenants set forth in this Agreement, Sandahl hereby fully
releases the Company, and all of its owners, affiliates, subsidiaries or other
related entities, current and former officers, directors, agents,
representatives, attorneys, employees, shareholders, predecessors, successors
and assigns from any and all claims, liabilities, demands, causes of action,
costs, expenses, attorneys’ fees, damages, indemnities and obligations of every
kind and nature, in law, equity, or otherwise, known or unknown, suspected and
unsuspected, disclosed and undisclosed, liquidated or contingent, arising out of
or in any way related to agreements, events, acts or conduct at any time prior
to and including the Execution Date, including but not limited to: any and all
such claims and demands directly or indirectly arising out of or in any way
connected with Sandahl’s employment with the Company or the conclusion of that
employment; claims or demands related to salary, bonuses, commissions, incentive
payments, stock, stock options, or any ownership or equity interests in the
Company, vacation pay, personal time off, benefits, expense reimbursements,
severance benefits or any other form of compensation; claims pursuant to any
federal, any state or any local law, statute, or common law cause of action
including, but not limited to, wrongful discharge claims; whistleblower claims;
breach of express or implied contract claims; retaliation claims; the federal
Civil Rights Act of 1964, as amended; the federal Americans with Disabilities
Act of 1990; the Family and Medical Leave Act; the Age Discrimination in
Employment Act (“ADEA”); the Worker Adjustment and Retraining Notification Act
(WARN) or any acts prohibiting discrimination based on race, color, creed,
marital status, veteran status, gender, sexual preference, national origin,
citizenship, disability, religion or any other protected characteristic; tort
law; contract law; wrongful discharge; fiduciary duty; discrimination;
harassment; fraud; defamation; libel; emotional distress; and breach of the
implied covenant of good faith and fair dealing.  This release shall not apply
to claims for workers’ compensation benefits or unemployment compensation
benefits.  This release shall not apply to any claims for indemnity or for
coverage under the Company’s Director & Officer Liability insurance.

 

8.             Acknowledgments.  Sandahl acknowledges that he is knowingly and
voluntarily waiving and releasing any rights or claims the he may have under the
ADEA.  The parties agree and acknowledge that Sandahl has been advised by this
writing, as required by the ADEA that:  (a) the Release set forth above does not
apply to any claims that may arise after the date that Sandahl signs this
Agreement; (b) Sandahl has the right to and is advised to consult with an
attorney prior to executing this Agreement; (c) Sandahl was provided forty-five
(45) days within which to consider the original Agreement (although Sandahl was
provided the opportunity to voluntarily execute the Agreement earlier); and
(d) Sandahl has seven days following the execution of this Agreement to revoke
this Agreement by sending, via certified United States mail, written notice of
revocation to the attention of Roger A. Williams, VP Law, 1889. E. Maule,
Suite A, Las Vegas, Nevada, 89119.

 

9.             Decision Period.  Sandahl acknowledges that he was notified of
his impending termination on October 29, 2008 and that the Company afforded him
a period of forty-five (45) days, or until December 13, 2008, within which to
consider and sign the Agreement.  Sandahl was provided the option of accepting
and signing the original Agreement before the expiration of the time period, but
was not required to do so by the Company.

 

10.      Revocation Period.  It is further understood and agreed by Sandahl and
the Company that Sandahl will have seven (7) days after the Execution Date of
this Separation and Release Agreement to revoke the Agreement.  The Agreement
will not become effective and enforceable until this revocation period has
expired.  Upon the expiration of the seven (7) day revocation period, the
following day will be the Effective Date for purposes of payment of the
Consideration set forth in paragraph 2 of this Agreement.

 

11.      Confidentiality. For the Consideration, Sandahl agrees that he will
not, unless required to do so by valid order of a court of competent
jurisdiction, disclose to anyone or in any way, the terms

 

2

--------------------------------------------------------------------------------


 

and conditions of this Agreement.  Notwithstanding the above, Sandahl may
disclose this Agreement in confidence to his attorneys, accountants, auditors,
tax preparers, and financial advisors and may disclose this Agreement insofar as
such disclosure may be necessary to enforce its terms or as otherwise required
by law.

 

12.      Tax Consequences. Sandahl acknowledges, agrees, and represents that the
Company has not made any representations or warranties to Sandahl regarding how
the payment of the Consideration will be construed for tax purposes.  All sums
paid to Sandahl pursuant to this Agreement shall be reported by the Company on a
Form W-2.  Sandahl will be obligated to pay any taxes or other payments which
might be required, and the Company will have no obligation to pay any additional
sum or sums to Sandahl or to anyone else by reason thereof.  Any imposition of
taxes or determination relating thereto arising from the payment of the
Consideration shall not in any way affect the finality of this Agreement or the
release of claims against the Company.

 

13.      No Third Party Rights.  The parties agree that by making this Agreement
they do not intend to confer any benefits, privileges or rights to others.  The
Agreement is strictly between the parties hereto, subject to the terms of the
paragraph entitled Successors and Assigns below, and that it shall not be
construed to vest in any other the status of third-party beneficiary.

 

14.      Voluntarily and Knowingly. Sandahl acknowledges that in executing this
Agreement, he has reviewed it and understands its terms and has had an
opportunity and was advised to seek guidance from counsel of his own choosing,
was fully aware of his rights under law, and acted knowingly and voluntarily and
with full understanding of this Agreement and the effect of signing it.

 

15.      Future Employment.  Sandahl agrees that the Company has no obligation
to reemploy him in the future.  To coordinate the Company’s response to any
inquiries from prospective employers seeking employment references concerning
Sandahl, Sandahl agrees to direct such prospective employers exclusively to the
Company’s Human Resources Department.  Should the Human Resources Department
receive an inquiry, it shall limit its response to Sandahl’s period of
employment with the Company and the position Sandahl held with the Company.

 

16.      Indemnification.  Sandahl agrees to hold the Company harmless of and
from and indemnify it for and against all loss, damages, costs, and expenses,
including reasonable attorneys’ fees, and all other sums which the Company may
hereafter incur, pay, or be required or become obligated to pay on account of
any and every demand, claim or suit by or on Sandahl’s behalf or on behalf of
Sandahl’s purported assignee within the scope of the matters released hereby as
described above, or for any contest or attempt to modify, change, reform, set
aside, nullify, cancel, or negate this Agreement or any part or provision of
this Agreement for any reason whatsoever by Sandahl or for being required to
enforce this Agreement or sue for breach of this Agreement.

 

17.      Entire Agreement.  This Agreement constitutes the complete, final and
exclusive embodiment of the entire agreement between Sandahl and the Company
with regard to the subject matter hereof.  This Agreement is entered into
without reliance on any promise or representation, written or oral, other than
those expressly contained herein.  It may not be modified except in a writing
signed by Sandahl and a duly authorized officer of the Company. Sandahl agrees
that, except to the extent they are in conflict with the provisions of this
Agreement, the terms and conditions of any prior agreements of Sandahl with the
Company, including any nondisclosure, noncompetition, and nonsolicitation
covenants, shall remain in enforce and effect and are incorporated herein. 
Sandahl further agrees that this Agreement does not negate any confidentiality
obligations owed to the Company, its affiliates, and its or their directors,
officers or employees.

 

18.      Governing Law.  The validity, performance and construction of this
Agreement shall be governed by the laws of the State of Texas.

 

3

--------------------------------------------------------------------------------


 

19.      Successors and Assigns.  This Agreement shall bind the heirs, personal
representatives, successors, assigns, executors and administrators of each
party, and inure to the benefit of each party, its heirs, successors and
assigns.

 

20.      Severable.  If any provision of this Agreement is determined to be
invalid, void or unenforceable, in whole or in part, this determination will not
affect any other provision of this Agreement, and the provision in question
shall be modified so as to be rendered enforceable.

 

21.      Execution Date.  The Execution Date is the later of the dates that each
party signed this Agreement.

 

I HAVE CAREFULLY READ THIS ENTIRE DOCUMENT.  I UNDERSTAND THAT BY SIGNING THIS
DOCUMENT, I AM WAIVING AND RELEASING ALL CLAIMS RELATING TO MY EMPLOYMENT WITH
VALENCE TECHNOLOGY, INC.  AND THE TERMINATION OF THAT EMPLOYMENT.  I HAVE SIGNED
THIS AGREEMENT VOLUNTARILY, INTENDING TO BE LEGALLY BOUND.

 

JOEL SANDAHL

 

VALENCE TECHNOLOGY, INC.

 

 

 

/s/ Joel Sandahl

 

By:

/s/ Robert L. Kanode

Joel Sandahl

 

 

 

 

Its:  President and Chief Executive Officer

 

 

 

Date:  October 29, 2008

 

Date:  October 29, 2008

 

4

--------------------------------------------------------------------------------